MEMORANDUM ***
Aníbal Benjamin Sanchez-Garcia, a native and citizen of Guatemala, and his wife, Teresa Vargas Vargas-Sanchez, a native *755and citizen of Mexico, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s decision denying Sanchez-Garcia’s application for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Nahrvani v. Gonzales, 399 F.3d 1148, 1151 (9th Cir.2005), we deny the petition for review.
Substantial evidence supports the BIA’s conclusion that Sanchez-Garcia failed to demonstrate past persecution because he did not testify that he was ever harmed, threatened, or even directly confronted by the Guatemalan army. See id. at 1153.
Substantial evidence also supports the BIA’s conclusion that Sanchez-Garcia failed to demonstrate his claimed fear of persecution is objectively reasonable. See id. at 1154.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.